Citation Nr: 0735988	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent rating, effective February 18, 
2004.  

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge (VLJ) in June 2006.  However, 
the veteran failed to report to the hearing.  As the record 
does not contain further explanation as to why the veteran 
failed to report to the hearing, or any additional requests 
for an appeals hearing, the Board deems the veteran's request 
for the hearing withdrawn.  See 38 C.F.R. § 20.704 (2007).

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In this case, service connection has already 
been granted, but the veteran was not provided notice of the 
type of evidence needed to establish a disability rating and 
effective date.  Id.  On remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs her not only about the 
requirements for establishing her entitlement to increased 
ratings, but also concerning the downstream issue pertaining 
to the effective dates for the award of benefits, including 
an explanation as to the type of evidence that is needed to 
establish an effective date.

In a February 2004 letter from the veteran's therapist at the 
Vet Center in Brockton, Massachusetts, the therapist 
mentioned that the veteran was attending weekly individual 
therapy sessions for PTSD at that facility.  In a March 2004 
VA examination report, the VA examiner noted that she (the 
examiner) did not have access to the veteran's medical 
records, because the veteran does not receive her medical 
care in the VA system.  The VA examiner went on to say that 
the veteran had been seeing an individual therapist at the 
Brockton Vet Center in the past year.  In both the rating 
decision (May 2004) and the Statement of the Case (July 
2005), the RO noted that the veteran currently attended 
weekly therapy sessions.  The veteran has not provided dates 
for any of her medical treatment, and records of any therapy 
sessions are absent from the claims folder.

Moreover, aside from the February 2004 letter from the 
Brockton Vet Center therapist and the March 2004 VA 
examination report, which is now more than 3 years old, 
referenced above, no additional medical records have been 
submitted in support of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.	Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated her 
for PTSD at any time.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.

2.	After completion of #1, schedule the 
veteran for a PTSD examination. The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion. All appropriate tests and 
studies, including psychological 
testing, should be performed and all 
findings must be reported in detail.

3.	Then, readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send her and 
her representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



